Citation Nr: 1225675	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for venous insufficiency of the bilateral lower extremities.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability, as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The claims file was ultimately transferred to the RO in Houston, Texas.  The file before the Board is a rebuilt file.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In conjunction with his March 2012 hearing, the Veteran submitted additional evidence in the form of additional medical records and medical treatises.  The Veteran waived initial RO consideration of this evidence at his hearing.  See 38 C.F.R. § 20.1304 (2011).   

The Board notes that in May 2004, the Veteran applied to reopen his claim for service connection for venous insufficiency of the bilateral lower extremities, as it was previously denied.  However, the Veteran's current claims file had to be rebuilt in June 2004 because his original claims file with service treatment records had been misplaced.  Consequently, there is no current information regarding the reasons behind the previous denial of the Veteran's claim for service connection.  Therefore, in order to prevent undue burden to the Veteran, the Board has recharacterized the appeal as being a de novo claim for service connection for venous insufficiency of the bilateral lower extremities, as reflected on the title page.  

The claims for service connection for a right knee disability and a left knee disability were previously characterized solely as one claim for service connection for a bilateral knee disability.  However, in light of the evidence of record and the Veteran's contentions, the Board has recharacterized the appeal as encompassing claims for service connection for a right knee disability and a left knee disability, as reflected on the title page.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons explained below, the issues of service connection for venous insufficiency of the bilateral lower extremities, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In a March 2012 communication and at his March 2012 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for bilateral hearing loss.  





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  

In a March 2012 written communication and at his March 2012 hearing before the Board, the Veteran stated that he wished to withdraw his pending appeal of entitlement to service connection for bilateral hearing loss.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  Additionally, the Veteran's testimony indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, also satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).    

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to service connection for bilateral hearing loss is dismissed.  


ORDER

The appeal concerning the issue of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for venous insufficiency of the bilateral lower extremities, a right knee disability, and a left knee disability.  

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records are mostly unavailable.  An April 2007 memorandum documents a formal finding of unavailability of his service treatment records and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran contends that his current venous insufficiency of the bilateral lower extremities is related to his duties as a gate guard during service, which involved prolonged periods of standing for at least 8 hours a day.  He alleges that his current right knee disability is due to a fall he incurred during a night maneuver in service and that his current left knee disability arose from having to compensate for his right knee disability.  

Regarding the claim for venous insufficiency of the bilateral lower extremities, the Veteran's DD Form 214 confirms that his military occupational specialty was that of a law enforcement specialist.  At his July 1984 separation examination, the Veteran reported that he had leg cramps.  The Veteran testified at his March 2012 hearing that his in-service duties as a gate guard involved standing on a block of cement at the gates and waving traffic into the gates.  He reported that he had to stand for at least 8 hours a day and that the low quarter shoes that he was issued as part of his Class B uniform provided little support for his feet.  Additionally, the Veteran indicated that he worked as a security guard for a private company after discharge from service.  He maintained that unlike his duties as a gate guard where he had to stand outside at all times, as a security guard, he was allowed to sit in the guard shack unless a car was approaching.  

Post-service VA and private medical records dated from July 1995 to September 2011 show that the Veteran received intermittent treatment for vascular insufficiency of the bilateral lower extremities.  In an April 2005 letter, a private physician reported that the Veteran had chronic lower extremity edema.  He opined that the Veteran's history of standing on guard duty for extended periods of time in service may have contributed to the edema.  No rationale was provided for this conclusion.  

On VA examination in March 2007, the Veteran reported that he had to spend a lot of time standing on his feet on a regular basis in carrying out his law enforcement activities during service.  He stated that he was placed on duty as a gate guard and wore low quarter shoes for approximately 2 1/2 years.  He indicated that six months prior to discharge, he was evaluated for leg pain, and that the physician noted that he had varicose veins at 22 years of age.  He stated that he began working on police patrol at the local level in 1985 but that by August 1987, he was only working on a part-time basis.  He complained that by January 1988, he was having increasing problems with his legs.  The Veteran maintained that his left lower leg had started swelling in the past 2 years and that he had also started experiencing swelling and pain in his right leg.  After examination, the examiner diagnosed the Veteran with lower extremity edema and evidence of lower extremity vascular insufficiency, which would likely lead to varicose veins and edema.  The examiner found no specific evidence that traced the Veteran's chosen occupation during service to his current diagnosis of vascular insufficiency.  However, he then indicated that if vascular insufficiency had been present in service, it was as likely as not that prolonged standing and walking would aggravate such a condition.  

The favorable April 2005 private opinion of record does not provide a rationale for the conclusion reached and is speculative.  Moreover, the March 2007 VA opinion is confusing, as the examiner appears to contradict his finding of a lack of evidence linking the Veteran's venous insufficiency to his in-service duties by stating that any vascular insufficiency that had been present in service was likely aggravated by prolonged standing and sitting.  Accordingly, the Veteran should now be afforded a new VA arteries and veins examination with a medical opinion concerning whether the Veteran's venous insufficiency of the bilateral lower extremities arose during service or is otherwise related to any incident of service, including the Veteran's reported prolonged standing in conjunction with his in-service duties as a gate guard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that since the Veteran's service treatment records are mostly missing, the examiner must particularly consider the Veteran's reports of prolonged standing in service and any assertions of continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).    

With respect to the Veteran's claim for service connection for a right knee disability, on enlistment examination in October 1981, the Veteran reported that he had undergone an arthrotomy on his right knee when he was 11 years old to remove a wire that had become lodged in his knee.  He submitted the August 1972 private operative record in which he underwent the right knee arthrotomy and removal of foreign body, insertion of suction tubing and drain, and application of plaster splint.  Orthopedic examination in October 1981 noted the Veteran's history of arthrotomy of the right knee.  The examiner found that the surgery had been carried out with good results and that the Veteran currently had no symptoms.  Range of motion of the right knee was normal.  The Veteran had good muscular strength of the right knee, and there was no atrophy.  X-rays of the right knee were also normal.  The examiner diagnosed the Veteran with foreign body of the right knee, removed and healed, and cleared him for induction into service.  On separation examination in July 1984, the Veteran reported leg cramps.  The examiner noted that the Veteran had knee surgery at age 11 to remove a foreign object from behind his kneecap.  The Veteran testified at his March 2012 hearing that he injured his right knee during a night maneuver in service when he tripped across a ditch and fell onto his right knee.  However, when he reported this incident, his commanding officer accused him of malingering because he did not think that the Veteran fell on his right knee hard enough to injure it.  The Veteran stated that later that night on the same maneuver, he stepped into a hole with his right foot and popped his right knee.  The Veteran maintained that he did not seek treatment for his right knee because he was afraid of getting into any more trouble with his commanding officer.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Post-service VA treatment records show that the Veteran received periodic treatment for bilateral knee pain and degenerative changes of both knees.  On VA examination in August 2005, the Veteran reported that his knee condition had existed since 1983.  He stated that his condition was due to injury which occurred during gate duty when he had no arch supports in his shoes.  His current knee complaints included constant pain and incapacitating episodes occurring twice a month.  The Veteran reported being unable to walk for long distances and being unable to stand or sit for prolonged periods.  The examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees, as seen on x-ray, but provided no opinion regarding whether the Veteran's knee disability was related to his period of service.  

It is unclear whether the Veteran's preexisting right knee arthrotomy with foreign body removal in August 1972 is related to his current disability and if so, was aggravated by service.  Additionally, the Veteran reported falling on his right knee during service and then stepping into a hole with his right foot later the same night.  Given the evidence outlined above, the Veteran should now be afforded a VA examination with medical opinion as to whether any current right knee disability is related to the preexisting right knee arthrotomy with foreign body removal and aggravation thereof during service, or whether the current disability arose during service or is otherwise related to any incident of service, including injuries due to a fall and from stepping into a hole.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that since the Veteran's service treatment records are mostly missing, the examiner should consider the Veteran's reports of right knee injury in service and any assertions of continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).    
  
As the Veteran has reported that his left knee disability is secondary to his right knee disability, the Veteran's claim for a left knee disability is inextricably intertwined with his claim for service connection for a right knee disability.  Therefore, remand of the claim for a left knee disability is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his venous insufficiency of the bilateral lower extremities or right knee and left knee disabilities.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since September 2011 from the VA Medical Center in San Antonio, Texas.
 
2.  Schedule the Veteran for a VA arteries and veins examination to obtain a medical opinion as to whether his current venous insufficiency of the bilateral lower extremities is possibly related to his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current venous insufficiency of the bilateral lower extremities arose during service or is otherwise related to any incident of service, including the Veteran's reports of prolonged standing during service in conjunction with his duties as a gate guard.  In rendering the opinion, the examiner should consider the Veteran's lay statements regarding the onset of his disability and continuity of symptomatology.  The examiner should explain the medical basis for the conclusions reached. 

3.  Schedule the Veteran for a VA joints examination to obtain a medical opinion as to whether his current right knee disability is possibly related to his period of service, to include whether his preexisting right knee arthrotomy with foreign body removal was aggravated by his period of service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:
a. Is the current right knee disability more likely than not related to the right knee arthrotomy and removal of foreign body that the Veteran underwent prior to entering service?
b. If so, was the preexisting right knee arthrotomy with removal of foreign body permanently worsened beyond normal progression as a result of military service (aggravated)?  If so, is the current right knee disability at least as likely as not (50 percent probability or greater) related to the permanent worsening (aggravation) of the preexisting right knee arthrotomy with foreign body removal?
c. If the current right knee disability is not related to the preexisting right knee arthrotomy and removal of foreign body, is at least as likely as not (50 percent probability or greater) that the current right knee disability arose during service or is otherwise related to any incident of service, including injuries to the right knee during a night maneuver in service.  In rendering the opinion, the examiner should consider the Veteran's lay statements regarding the onset of his disability and continuity of symptomatology.  
d. The examiner should explain the medical basis for the conclusions reached. 

4.  After the development requested above as well as any additional development deemed necessary has been completed (i.e.  if service connection is warranted for the Veteran's right knee disability, a VA examination should be scheduled with respect to whether the Veteran's left knee disability is due to or aggravated by his service-connected right knee disability), the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


